DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 7/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT Nos. 9619917, 10332300 and 10803649 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest the respective claim limitations when considered as a whole.
Regarding claim 1, which is also representative of the allowable subject matter in each independent claim 8 and 15, the prior art of record fails to teach or suggest the respective limitations as pointed out by Applicant as in the “REMARKS” submitted 9/23/22.  The Examiner agrees that the prior art of Clavadetchscher and Higgins is overcome by the amendments the claims.  The Examiner Interview Summary Record dated 6/23/2022 also explains how the proposed amendments distinguish over the prior art of record.
The Examiner is further unable to find any other teaching or suggestion of the respective claim limitations after an additional search for the concepts in the prior art.  While prior art such as in Clavadetchscher and Higgins allow to present a display area for displaying a scene of media objects and presenting camera user interface tools which allow certain modifications of camera parameters, such prior art does not allow the specific types of modifications using such claimed commands including to select a target object for a focus behavior for a particular field of view being commanded/controlled and to focus on this target object from a perspective of a virtual camera having the particular field of view in accordance with the first and second commands such that in the rendered video there actually appears the target focus object.  For example in Clavadetchscher and Higgins, while camera parameters may be changed, there is no ability to specifically focus on a target object in accordance with first and second commands as there is no ability to select a specific target object for such focus behavior as claimed.  The Examiner is unable to find such techniques in any other prior art which teach or suggest such limitations.  Thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613                    

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613